DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00139-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RONALD ROBINSON,§
	APPEAL FROM THE 3RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to withdraw his notice of appeal and dismiss this appeal.  The
motion is signed by Appellant and his counsel.  No decision having been delivered by this court, the
motion is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure
42.2.

Opinion delivered July 3, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




 
(DO NOT PUBLISH)


 






COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


JULY 3, 2002


NO. 12-02-00139-CR


RONALD ROBINSON.

Appellant

V.

THE STATE OF TEXAS,

Appellee




  Appeal from the Third Judicial District Court
  of Anderson County, Texas. (Tr. Ct. No. 25779)







			THIS CAUSE came on to be heard on the motion of the Appellant to
withdraw the notice of appeal and dismiss the appeal herein, and the same being considered, it is
hereby ORDERED, ADJUDGED and DECREED by this Court that the appeal be Dismissed, and
that this decision be certified to the court below for observance.
			By memorandum opinion.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

















THE STATE OF TEXAS

M A N D A T E

TO THE THIRD JUDICIAL DISTRICT COURT OF ANDERSON COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 3rd
day of July, 2002, the cause upon appeal to revise or reverse your judgment between

RONALD ROBINSON, Appellant


NO. 12-02-00139-CR and Tr. Ct. Case Number 25779


Opinion by Memorandum.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the motion of the Appellant to withdraw the notice
of appeal and dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the appeal be Dismissed, and that this decision be
certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LOUIS B. GOHMERT, JR., Chief Justice of said Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk 
1.  See Tex. R. App. P. 47.1.